NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                  Argued May 21, 2013
                                  Decided July 15, 2013

                                          Before

                           RICHARD A. POSNER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge



No. 12‐3163                                        Appeal from the United States District
                                                   Court for the Northern District of
THE NOVOGRODER COMPANIES, INC.,                    Indiana, Hammond Division
                 Plaintiff‐Appellant,
                                                   No. 10‐CV‐193
      v.
                                                   Robert L. Miller, Jr., Judge.
HARTFORD FIRE INSURANCE CO.,
                  Defendant‐Appellee.

                                        O R D E R

        The Novogroder Companies owned a building that was vandalized and it sought
payment for the damage from its insurance company.  The insurance company paid the
actual cash value for the damages, and informed Novogroder that it would also pay for
limited repair costs that exceeded the actual cash value.  Novogroder claims that it is
entitled to this money for repairs—even though it never made any repairs.  The district
court rejected Novogroder’s argument on summary judgment, and we affirm.  
No. 12‐3163                                                                              Page 2


                                           I.  Facts

       The Novogroder Companies, Inc., (“Novogroder”) is incorporated and
headquartered in Indiana and owns hundreds of commercial buildings throughout the
United States.  One of these buildings is located in Danville, Illinois. This building had been
occupied by a Walgreens drug store, but was left vacant when Walgreens moved out
around 2005. Novogroder made various attempts to sell or rent the building, but was
unable to locate a buyer or lessee. 

        Novogroder purchased an insurance policy for the Danville building from Hartford
Fire Insurance Co. (“Hartford”), a Delaware corporation with a principal place of business
in Connecticut. This policy had effective dates of June 30, 2006, through June 30, 2007.
Novogroder later renewed this policy through June 30, 2008.1 Hartford agreed to reimburse
Novogroder for damage to the Danville building in this policy (excerpted in Appendix A),
which states: “Covered property will be valued at either Replacement Cost or Actual Cash
Value . . . .  We will not pay more than your financial interest in the lost or damaged
property.” The Replacement Cost has two components: the Actual Cash Value, which is the
value of the property at the time of loss, or an agreed or appraised value; and the
Depreciation Holdback, which is the cost of repairs that exceed the Actual Cash Value. The
policy further explained that Hartford would “pay on an Actual Cash Value basis until the
lost or damaged property is actually repaired, rebuilt or replaced.” If Novogroder repaired
the building, and the actual cost of repair exceeded the Actual Cash Value, Hartford would
reimburse Novogroder for the Depreciation Holdback. But if Novogroder did not “repair,
replace or rebuild on the same site or another site within 2 years of the date of loss, we will
pay you on an Actual Cash Value basis.”

       In July 2007, Novogroder learned that its Danville building had been damaged by
vandalism and theft. Novogroder informed Hartford about the damage, and Hartford
investigated the claim. Hartford determined that the building had been damaged on three
separate occasions: the building had been vandalized and copper parts had been stolen




       1
         The record indicates that Hartford attempted to cancel its insurance policy with
Novogroder in September 2007. Although this appears to have been a contentious issue
between the parties, it does not affect the resolution of this case.     
No. 12‐3163                                                                               Page 3

from the air conditioning on May 15, 2007; the heating and cooling system had been
vandalized on May 18, 2007; and the electrical system had been damaged on June 4, 2007.2 

        Because the building remained vacant and could be vandalized again, Novogroder
decided not to fully repair the building until a buyer or lessee occupied it.3 Novogroder
informed Hartford of this decision, and Hartford agreed that the repairs should wait until
the building was occupied. In the meantime, Hartford calculated the full cost of repairs, and
after adjusting for Novogroder’s deductible, Hartford paid Novogroder $1,116,082.16 for
the Actual Cash Value of the three claims. Hartford also stated that it would pay
Novogroder up to $384,293.00 for the Depreciation Holdback. To claim the Depreciation
Holdback, Hartford explained that Novogroder would have to file a supplemental claim “to
be filed in accordance with the terms and Conditions of the Replacement Cost Coverage
provided you notify us of your intent to do so within 180 days after the date of loss . . . .” In
response, Novogroder’s attorney sent a letter to Hartford confirming that Novogroder was
aware that it could claim the Depreciation Holdback “at the time of completion of the
repairs and restoration.” 

        After unsuccessfully trying to donate the building to a local school, Novogroder
decided to donate the building to a local church that had been interested in acquiring it.
Novogroder wrote to Hartford in July 2009 and asked how to donate the building to the
church while contemporaneously receiving the Depreciation Holdback. Hartford responded
that it would not give the Depreciation Holdback to Novogroder because “[t]here have been
no repairs on the building that exceeded the actual cash value amount paid of
$1,116,082.16.” Additionally, Hartford stated that the insurance policy required Novogroder



       2
          Some portions of the record indicate that the third incident of property damage
occurred on July 4, instead of June 4. Nonetheless, the briefs from both parties state that the
third incident occurred in June. Because both parties agree on this timeline, we assume that
all three acts of property damage were covered by the insurance policy ending on June 30,
2007.  But even if the third incident of property damage occurred on July 4, 2007,
Novogroder had renewed its insurance policy through June 30, 2008, and the property
damage would have occurred before Hartford attempted to cancel its insurance policy with
Novogroder in September 2007.
       3
          The record indicates that approximately $35,000 to $40,000 had to be spent to make
the building suitable for inspection, but the record is unclear whether Novogroder paid for
these repairs. Even if Novogroder had paid for these repairs, they were still less than the
Actual Cash Value payment that Novogroder received, and are therefore not a basis for
recovering the Depreciation Holdback.  
No. 12‐3163                                                                               Page 4

to repair the building within two years of the date of loss, and Hartford pointed out that
more than two years had passed since the vandalism occurred. Novogroder reviewed its
prior correspondence with Hartford and determined that Hartford had agreed to give the
Depreciation Holdback to Novogroder when the repairs were made, regardless of any time
limit. In reply, Hartford conceded that it had agreed to waive the 180‐day time limit that it
had included in its instructions on how to file a supplemental claim, but Hartford denied
that it had ever waived the two‐year limit in Novogroder’s insurance policy. Hartford
therefore refused to give Novogroder money for the Depreciation Holdback. Novogroder
donated the building to the church on August 23, 2010, without making any repairs, and
took a deduction for tax purposes.

        On March 9, 2010, Novogroder filed a complaint against Hartford in Indiana state
court, and Hartford removed the case to federal court based on diversity jurisdiction.
Novogroder filed an amended complaint alleging that Hartford had breached its insurance
contract by refusing to pay Novogroder the maximum Depreciation Holdback of
$384,293.00. Even though the insurance contract contained the two‐year limit for receiving
the Depreciation Holdback, Novogroder alleged that Hartford had waived this provision
and was estopped from relying on it. The complaint also requested punitive damages and
attorney fees.

        Hartford moved for summary judgment, and the district court granted Hartford’s
motion on August 21, 2012. The district court ruled that Novogroder would be unable to
establish that Hartford had waived the two‐year limit, and even if it could, Novogroder had
failed to make any repairs that could be reimbursed by the Depreciation Holdback.
Novogroder filed a timely notice of appeal. 

                                         II.  Discussion

       Novogroder argues that the district court erred by granting Hartford’s motion for
summary judgment because Hartford waived the two‐year time limit and owes
Novogroder the maximum Depreciation Holdback.  We review a district court’s grant of a
motion for summary judgment de novo.  Good v. Univ. of Chic. Med. Ctr., 673 F.3d 670, 673
(7th Cir. 2012).  Additionally, we view all facts and inferences in favor of the nonmoving
party (here, Novogroder).  Id.

       The parties agree that Illinois law governs the dispute in this case. Under Illinois
law, “[a]n insurance policy is a contract, and the general rules governing the interpretation
of other types of contracts also govern the interpretation of insurance policies.”  Hobbs v.
Hartford Ins. Co. of the Midwest, 823 N.E.2d 561, 564 (Ill. 2005).  Courts therefore look to the
parties’ intentions as expressed in the policy language, and “[i]f the policy language is
No. 12‐3163                                                                                 Page 5

unambiguous, the policy will be applied as written, unless it contravenes public policy.”  Id. 



        Novogroder’s insurance policy contains this provision governing the availability of
the Depreciation Holdback: “We will pay on an Actual Cash Value basis until the lost or
damaged property is actually repaired, rebuilt or replaced.”  This is unambiguous, and
Illinois courts have upheld similar provisions before.  See, e.g., Paluszek v. Safeco Ins. Co. of
Am., 517 N.E.2d 565, 567‐69 (Ill. App. Ct. 1990); Higginbotham v. Am. Family Ins. Co., 493
N.E.2d 373, 375 (Ill. App. Ct. 1986).  This provision requires Novogroder to repair the
damage before receiving the Depreciation Holdback because the Depreciation Holdback
only reimburses the policy holder for expenses actually incurred.

        Hartford has already paid Novogroder $1,116,082.16 for the Actual Cash Value of
the damage to the Danville building. Novogroder now seeks to recover the Depreciation
Holdback, but it has not “actually repaired, rebuilt or replaced” the damaged building. 
Indeed, Novogroder is no longer able to repair the building because it has already donated
the building to a local church.  See Paluszek, 517 N.E.2d at 568 (“Property insurance is not
insurance on the property itself, but rather on the interest of the person insured.  Insurance
coverage does not run with the property when transferred.”).  Because Novogroder has not,
and cannot, repair the building, Novogroder has no repair costs that Hartford could
reimburse through the Depreciation Holdback. 
 
        Novogroder nonetheless insists that it is entitled to the Depreciation Holdback
because Hartford waived the two‐year time limit and is estopped from relying on it.  But
this time limit does not affect the outcome of this case.  Regardless of whether Hartford
waived the two‐year time limit or is estopped from relying on it, Novogroder still never
made any repairs that could be reimbursed by the Depreciation Holdback.  Accordingly,
Novogroder’s suit fails.

                                        III.  Conclusion

        Novogroder’s insurance contract unambiguously required it to make repairs to the
damaged building before collecting funds from the Depreciation Holdback.  Novogroder
never made any repairs, and it lost the ability to do so when it donated the building to a
local church.  We therefore AFFIRM the district court’s ruling. 
No. 12‐3163                                                                               Page 6

                                         APPENDIX A

                           PROPERTY CHOICE COVERAGE FORM

                                              . . . .

E.    LOSS PAYMENT AND VALUATION CONDITIONS

      Covered property will be valued at either Replacement Cost or Actual Cash Value,
      as stated in the Property Choice Declarations and as described below except for the
      items listed below in item 3. Specific Property Valuations.  We will not pay more
      than your financial interest in the lost or damaged property.

      1.      Replacement Cost

              In the event of covered loss or damage, we will determine the value of
              Covered Property at the actual amount spent to repair, replace or rebuild the
              damaged property as of the time of the loss or damage, at the same site or
              another site, subject to the following:

              a.     We will not pay more for lost or damaged property than the least of:

                     (1)       The Limit of Insurance applicable to the lost or damaged
                               property;

                     (2)       The amount it should cost to replace, on the same premises, the
                               lost or damaged property with other property:

                               (a)    Of comparable material and quality; and

                               (b)    Used for the same purpose; or

                     (3)       The amount you actually spend that is necessary to repair or
                               replace the lost or damaged property with other property:

                               (a)    Of comparable material and quality; and

                               (b)    Used for the same purpose.

                     . . . .
No. 12‐3163                                                                               Page 7

               b.      We will pay on an Actual Cash Value basis until the lost or damaged
                       property is actually repaired, rebuilt or replaced.

               c.      If you do not repair, replace or rebuild on the same site or another site
                       within 2 years of the date of loss, we will pay you on an Actual Cash
                       Value basis.
[Doc. 65, at 99‐100]